Appeal by the defendant from a judgment of the Supreme Court, Kings County, rendered September 30, 1974, convicting her of attempted kidnapping in the first degree, upon her plea of guilty, and sentencing her to an indeterminate prison term not to exceed four years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, judgment affirmed. In view of the statements in respondent’s brief that appellant has, since her sentence, co-operated with the prosecutor’s office, that she has been sufficiently punished and that she is rehabilitated, in the interest of justice, the sentence imposed should be reduced to the time already served. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.